                    Case 2:17-cv-02712-JJT Document 67 Filed 10/05/18 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                DISTRICT OF ARIZONA
                                                CIVIL WITNESS LIST
    Preliminary Injunction                       TRO            Non-Jury Trial                     ✔     Jury Trial
Case Number         2:17-cv-02712-JJT           Judge Code                        Date        October 5, 2018

   Jason Scott Collection Incorporated                 vs.   Trendily Furniture LLC, et al.

    Plaintiff/Petitioner                                 ✔    Defendant/Respondent


                                         NAME                                                 SWORN             APPEARED
Chris Sanders


Ron McBee


Rahul Malhotra
